EXHIBIT 3.2(ii) AMENDED AND RESTATED BYLAWS OF CYBERONICS, INC. (a Delaware corporation) August 21, 2000 Date of Adoption: October 22, 2007 TABLE OF CONTENTS Page ARTICLE I CORPORATEOFFICES 1 1.1 Registered Office. 1 1.2 Other Offices. 1 ARTICLE IIMEETINGS OF STOCKHOLDERS 1 2.1 Place of Meetings. 1 2.2 Annual Meeting. 1 2.3 Special Meeting 2.1 2.4 Notice of Stockholders'Stockholder Meetings. 2 2.5 Advance Notice of Stockholder Nominee for Director and Other Stockholder Proposals. 2 2.6 Manner of Giving Notice; Affidavit of Notice. 5 2.7 Quorum 5 2.8 ; Adjourned Meeting; Notice 6.5 2.92.8 Chairman of Meetings. 6 2.102.9 Voting; Approval of Stockholder Proposals. 6 2.112.10 Waiver of Notice. 7 2.122.11 Stockholder Action By Written Consent Without A Meeting. 7 2.12 Meetings by Remote Communication. 7 2.13 Record Date For Stockholder Notice; Voting. 7 2.14 Proxies. 8 2.15 List of Stockholders Entitled to Vote. 8 ARTICLE IIIDIRECTORS 89 3.1 Powers 8.9 3.2 Number of Directors 8.9 3.3 Election, Qualification and Term of Office of Directors. 9 3.4 Resignation and Vacancies. 9 3.5 Place of Meeting; Meetings By Telephone. 10 3.6 Regular Meetings. 10 3.7 Special Meetings; Notice. 10 3.8 Quorum. 10 3.9 Waiver of Notice. 11 3.10 Adjourned Meetings; Notice. 11 3.11 Board Action By Written Consent Without A Meeting. 11 3.12 Fees and Compensation of Directors. 11 3.13 Approval of Loans to Officer 11 3.14 Removal of Directors 12.11 ii ARTICLE IVCOMMITTEES 1211 4.1 Committees of Directors 12.11 4.2 Committee Minutes 13.12 4.3 Meetings and Action of Committees 13.12 ARTICLE VOFFICERS 1312 5.1 Officers 13.12 5.2 Election of Officers. 13 5.3 Subordinate Officers. 13 5.4 Removal and Resignation of Officers 14.13 5.5 Vacancies in Offices 14.13 5.6 Chairman of the Board 14.13 5.7 President 14.13 5.8 Vice President. 14 5.9 Secretary 15.14 5.10 Treasurer 15.14 5.11 Assistant Secretary 15.14 5.12 Assistant Treasurer 16.15 5.13 Authority and Duties of Officers 16.15 ARTICLE VIINDEMNIFICATION OF DIRECTORS AND OFFICERS 1715 6.1 Right to Indemnification 17.15 6.2 Right to Advancement of Expenses. 1715 6.3 Right of Indemnitee to Bring Suit. 1716 6.4 Non-Exclusivity of Rights. 1816 6.5 Insurance. 1816 6.6 Indemnification of Employees and Agents of the Corporation. 1816 6.7 Nature of Rights. 1917 6.8 Savings Clause. 17 ARTICLE VIIRECORDS AND REPORTS 1917 7.1 Maintenance and Inspection of Records 19.17 7.2 Inspection By Directors 19.17 7.3 Annual Statement of Stockholders 20 7.4 Representation of Shares of Other Corporations 20.17 ARTICLE VIIIGENERAL MATTERS 2018 8.1 Checks 20.18 8.2 Execution of Corporate Contracts and Instruments 20.18 8.3 Stock Certificates; Partly Paid Shares 20.18 8.4 Special Designation on Certificates 21.18 8.5 Lost Certificates 21.19 8.6 Construction; Definitions 22.19 8.7 Dividends 22.19 8.8 Fiscal Year 22.19 8.9 Seal 22.19 8.10 Transfer of Stock 22.19 iii 8.11 Stock Transfer Agreements 22.20 8.12 Registered Stockholders 23.20 8.13 Stock Options. 20 8.14 Electronic Transmissions. 20 ARTICLE IXAMENDMENTS 2321 ARTICLE XDISSOLUTION 2321 ARTICLE XICUSTODIAN 2421 11.1 Appointment of a Custodian in Certain Cases 24.21 11.2 Duties of Custodian 24.22 iv AMENDED AND RESTATED BYLAWS of CYBERONICS, INC. (a Delaware Corporation) ARTICLE I ARTICLEICORPORATE OFFICES 1.1 1.1Registered Office.The registered office of the corporation shall be in the City of
